DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
#960 mentioned on Page 5; 
#18 mentioned on Page 6 and 10; 
#360 mentioned on Page 8; 
#350 mentioned on Page 9;
#362 mentioned on Page 9;
#364 mentioned on Page 9-10;
#210 mentioned on Page 10;
#214 mentioned on Page 10;
#212 mentioned on Page 10;
#230 mentioned on Page 10;
#232 mentioned on Page 10;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
#140 in Figs. 11A, 11B and 11C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two-stage carriage element” from Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: 
 Regarding claim 8, “the first and second edges” should be “the first and second side edges” for consistency with its antecedent.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a two-stage carriage” in claim 15 is not defined by the claim and the specification does not provide a description for one of ordinary skill in the art to be reasonably apprised of the scope of the invention. A lack of clarity arises as the meets and bounds of the term “two-stage carriage” is unclear.
Claim 16 is rejected due to its dependency on claim 15 and because it inherits and does not remedy the deficiencies of claim 15.

Claim limitation “activation means” in claims 14-15 and 17-18 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the term “activation means” is a placeholder as it is a non-structural term that performs the function of activating and it is unclear if the term “activation means” has been modified by sufficient structure for one of ordinary skill in the art to ascertain what structure performs the function. The use of the term “means” in a claim with functional language would involve an interpretation under U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the lack of clarity if the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph leads to claims 14-15 and 17-18 being indefinite and rejected under 35 U.S.C 112(b) or pre-AIA  35 U.S.C 112, second paragraph. Claim 16 is rejected by virtue of dependency on claim 15 and because it inherits and does not remedy the deficiencies of claim 15.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melchiorri (US 20120265097 A1; cited by applicant).

With respect to claim 1, Melchiorri discloses
A core-severing biopsy needle set (see paragraph 0026, total core biopsy device #100; and see paragraph 0034, the device severs the tissue sample) comprising an inner cannula (see paragraph 0034 and Fig. 5-6, inner cannula #402) having at its distal end at least one cutting edge (see paragraph 0034 and Fig. 5-6, cutting edge #404 of inner cannula #402) and an outer cannula (see paragraph 0034 and Fig. 5-6, outer cannula #102) slidably disposed around and coaxially to the inner cannula (see paragraph 0033 and Fig. 5-6, inner cannula #402 is disposed within the outer cannula #102 and there is enough space between the inner cannula #402 and the outer cannula #102 such that the inner cannula #402 can be moved axially relative to the outer cannula #102), the outer cannula having at its distal end a plurality of flexible fingers (see paragraph 0028 and Fig. 3, the outer cannula #102 has multiple cutting edges #104 on the distal portion #100b and are made from nickel titanium (nitinol) which the instant applicant on Page 7 that nitinol is a hyperelastic material) having first and second side edges that intersect at a distal end to form a fingertip (see Fig. 3, the cutting edges have two sides that come together distally to form a tip), the fingers capable of moving between a closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and an open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position), 
wherein in the closed position the first edges of each finger is substantially parallel to the second edge of an adjacent finger (see Fig. 1-2, when the cutting edges #104 are in a closed position the sides of the cutting edges are for the most part parallel to one another), and 
wherein in the open position the fingertips are positioned outside the exterior surface of the inner cannula (see paragraph 0033 and Fig 3-5, inner cannula #402 is disposed within the outer cannula #102 and the tip of the cutting edges #104 are positioned outside of the inner cannula #402).

With respect to claim 2, all limitations of claim 1 apply in which Melchiorri further discloses a stylet (see paragraph 0036 and Fig. 7, stylet #702) slidably disposed within and coaxial to the inner cannula (see paragraph 0036 and Fig. 7, stylet #702 is disposed within the inner cannula coaxially and can be advanced and moved in a distal direction #100b).

With respect to claim 6, all limitations of claim 1 apply in which Melchiorri further discloses the outer cannula includes three fingers (see paragraph 0030, the cutting edge #104 which is a part of the outer cannula #102 has a three-leaf design).

With respect to claim 7, all limitations of claim 1 apply in which Melchiorri further discloses the fingers in the closed position form a substantially conical shape, tapering from the proximal end to the distal end (see Fig. 2, in the closed position the cutting edge #104 forms a cone like shape which tapers from the proximal end #100a to the distal end #100b).

With respect to claim 8, all limitations of claim 1 apply in which Melchiorri further discloses the first and second edges are substantially symmetrical with respect to a longitudinal axis of the outer cannula (see Fig. 2-3, the cutting edge #104 have two sides that come together distally to form a tip and those edges are symmetrical with respect to a longitudinal axis).

With respect to claim 10, all limitations of claim 1 apply in which Melchiorri further discloses the fingers are formed integrally with the outer cannula (see paragraph 0028, outer cannula #102 has cutting edge #104 which would make it formed together as seen in Fig. 1).

With respect to claim 11, all limitations of claim 1 apply. Claim 11 is interpreted as a product-by-process claim. See MPEP 2113.  However, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. As explained for claim 1, Melchiorri discloses the product (outer cannula) as claimed. 

With respect to claim 12, all limitations of claim 1 apply in which Melchiorri further discloses the outer cannula is formed from hyperelastic material (see paragraph 0028, the outer cannula #102 is made from nickel titanium (nitinol) which the instant applicant on Page 7 states that nitinol is a hyperelastic material).
However, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

With respect to claim 13, all limitations of claim 1 apply in which Melchiorri further discloses in the closed position, the fingertips are positioned distally of the distal end of the inner cannula (see Fig. 6, in the closed position the cutting edges #104 are positioned on the distal end #100b as compared to the distal end of the inner cannula #402).

With respect to claim 14, Melchiorri discloses
A biopsy device (see Fig. 12-14 and see paragraph 0040, a handle for use with a total biopsy device) comprising: 
a handle portion (see paragraph 0040 and Fig. 12-14, handle #1200) having an activation means (see paragraph 0041-0042, plunger #1202 can be moved such that the biopsy device can take a sample); 
an inner cannula (see paragraph 0034 and Fig. 5-6, inner cannula #402) having at its distal end at least one cutting edge (see paragraph 0034 and Fig. 5-6, cutting edge #404 of inner cannula #402); and 
an outer cannula (see paragraph 0034 and Fig. 5-6, outer cannula #102) slidably disposed around and coaxially to the inner cannula (see paragraph 0033 and Fig. 5-6, inner cannula #402 is disposed within the outer cannula #102 and there is enough space between the inner cannula #402 and the outer cannula #102 such that the inner cannula #402 can be moved axially relative to the outer cannula #102), and having at its distal end a plurality of flexible fingers (see paragraph 0028 and Fig. 3, the outer cannula #102 has multiple cutting edges #104 on the distal portion #100b and are made from nickel titanium (nitinol) which the instant applicant on Page 7 that nitinol is a hyperelastic material) having first and second side edges that intersect at a distal end to form a fingertip (see Fig. 3, the cutting edges have two sides that come together distally to form a tip), the fingers capable of moving between a closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and an open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position), 
wherein in the closed position the first edges of each finger is substantially parallel to the second edge of an adjacent finger (see Fig. 1-2, when the cutting edges #104 are in a closed position the sides of the cutting edges are for the most part parallel to one another), and 
wherein in the open position the fingertips are positioned outside the exterior surface of the inner cannula (see paragraph 0033 and Fig 3-5, inner cannula #402 is disposed within the outer cannula #102 and the tip of the cutting edges #104 are positioned outside of the inner cannula #402).

With respect to claim 15, all limitations of claim 14 apply in which Melchiorri further discloses
the handle portion further comprises a two-stage carriage element (see paragraph 0041, outer cannula sled #1210 and inner cannula sled #1208), 
the inner cannula being connected at a proximal end to a first stage of the two-stage carriage element (see paragraph 0041, the inner cannula #402 is connected to a proximal end of the inner cannula sled #1208), and 
the outer cannula being connected at a proximal end to a second stage of the two-stage carriage element (see paragraph 0041, the outer cannula #102 is connected to a proximal end of the outer cannula sled #1210), 
wherein after activation of the activation means, the first and second stages are biased distally together to a predetermined distance whereupon movement of the first stage is arrested (see paragraph 0041, when the plunger #1202 is moved proximally 1200a the outer cannula sled #1208 causes springs 1206b and 1206a to compress such that the biopsy device can be directed to a site for taking a biopsy), and 
wherein after the first stage is arrested, the second stage is further biased distally to a predetermined depth whereupon movement of the second stage is arrested (see paragraph 0041, when the plunger #1202 is moved distally 1200b the inner cannula is fired causing the spring 1206a to decompress and then afterwards the outer cannula sled #1210 is released causing the spring 1206b to decompress).

With respect to claim 16, all limitations of claim 15 apply in which Melchiorri further discloses after arrest of the first stage, the fingers are in the open position (see paragraph 0041, when the plunger #1202 is moved proximally 1200a, the cutting edge #404 of the inner cannula #403 is within the outer cannula #102 where the cutting edges are in an open position as seen in Fig. 5), and 
wherein after arrest of the second stage, the fingers are in the closed position (see paragraph 0041, when the plunger #1202 is moved distally 1200b the outer cannula sled #1210 is released causing the spring 1206b to decompress which leads to the outer cannula #102 to move axially in a distal direction 100b causing the cutting edges #104 to close as can be seen in Fig. 6).

With respect to claim 17, all limitations of claim 14 apply in which Melchiorri further discloses 
a stylet slidably disposed within the inner cannula (see paragraph 0042, a stylet can be pushed through plunger #1202 into inner cannula #402) wherein prior to arming of the activation means a distal end of the stylet extends distally beyond the distal end of the at least one cutting edge (see paragraph 0042, the stylet can be pushed distally #100b to help eject sample which would make it extend distally beyond the distal end of the cutting edge #404), and 
wherein after arming of the activation means the distal end of the stylet is positioned proximally of the at least one cutting edge (see paragraph 0042, when plunger is pulled in a proximal direction #1200a for a second time, the stylet pushes sample out from inner cannula #402).

With respect to claim 18, all limitations of claim 14 apply in which
wherein prior to arming of the activation means the fingers are in the closed position (see paragraph 0041, when plunger #1202 is not pulled, the cutting edges are in a closed position as seen in Fig. 1), and 
wherein after arming of the activation means the fingers are in the open position (see paragraph 0041, when the plunger #1202 is moved proximally 1200a, the cutting edge #404 of the inner cannula #403 is within the outer cannula #102 where the cutting edges are in an open position as seen in Fig. 5).

With respect to claim 19,
A method of collecting a tissue core sample from a target site within a body comprising:
providing (see paragraph 0043, provide a total core biopsy device and Fig. 15 #1502) an inner cannula (see paragraph 0034 and Fig. 5-6, inner cannula #402) having at its distal end at least one cutting edge (see paragraph 0034 and Fig. 5-6, cutting edge #404 of inner cannula #402) an outer cannula (see paragraph 0034 and Fig. 5-6, outer cannula #102) slidably having at its distal end a plurality of flexible fingers (see paragraph 0028 and Fig. 3, the outer cannula #102 has multiple cutting edges #104 on the distal portion #100b and are made from nickel titanium (nitinol) which the instant applicant on Page 7 that nitinol is a hyperelastic material) capable of moving between an open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position) and closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position), the outer cannula disposed around and coaxially to the inner cannula (see paragraph 0033 and Fig. 5-6, inner cannula #402 is disposed within the outer cannula #102 and there is enough space between the inner cannula #402 and the outer cannula #102 such that the inner cannula #402 can be moved axially relative to the outer cannula #102);
positioning the at least one cutting edge distally of the distal end of the fingers and moving the fingers to the open position (see paragraph 0043 and see Fig. 15 #1504 and #1508, the cutting edge #404 of the inner cannula #402 is moved in a distal direction and the cutting edge #104 of the outer cannula #102 is opened); 
inserting the inner and outer cannulas into the body until the distal end of the cutting edge is adjacent the target site (see paragraph 0043 and see Fig. 15 #1506 and #1508, the inner cannula #402 and outer cannula #102 is inside the body to the biopsy site where the cutting edge #404 of the inner cannula #402 is at the biopsy side ready to take cut a sample); 
advancing the inner and outer cannulas distally into the target site to cut a core of tissue to a predetermined depth (see paragraph 0043 and see Fig. 15 #1508, the inner cannula #402 and the outer cannula #102 is directed to a biopsy site to cut a portion of a biopsy sample at a predetermined depth based on the biopsy site); 
advancing the outer cannula distally into the target site until the proximal ends of the fingers are positioned distally of the at least one cutting edge (see paragraph 0043 and see Fig. 15 #1508, the inner cannula #402 and the outer cannula #102 is directed to a biopsy site to cut a portion of a biopsy sample at a predetermined depth based on the biopsy site and the cutting edges #104 of outer cannula #102 are positioned distally of the cutting edge #404 of the inner cannula #402 in a manner seen in Fig. 5); 
transitioning the fingers from the open position to the closed position to sever the core from the target site and retain the core within the inner cannula (see paragraph 0043, cutting edge of the outer cannula closes and severs the biopsy sample; and see Fig. 15, #1510; and see Fig. 6, the cutting edges #104 of outer cannula #102 are closed and the sample S is retained within the lumen of the inner cannula #402); 
withdrawing the inner and outer cannulas together proximally from the body (see paragraph 0043, one the biopsy sample is severed the inner and outer cannula would be withdrawn from the biopsy site in a proximal direction #100a as can be seen in Fig. 6; 
transitioning the fingers from the closed position to the open position (see paragraph 0043, the cutting edges #104 of outer cannula #102 would need to open in order for the S to be ejected in step #1512); and 
ejecting the tissue core sample from within the inner cannula (see paragraph 0043, ejecting sample from the total core biopsy device; and see Fig. 15 #1512).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melchiorri in view of Maguire (US 20160361088 A1).

With respect to claim 3, all limitations of claim 2 apply in which Melchiorri does not disclose wherein the stylet terminates at its distal end in a sharp three-faceted point.
	Maguire teaches a stylet terminates at its distal end in a sharp three-faceted point (see paragraph 0123 and Fig. 11A, the distal tip #145a of the stylet #135f which ends in a three pointed tip created by three bevels #1105).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet disclosed by Melchiorri with the teachings of Maguire because it would have resulted in the predictable result of sharpening the distal tip of a stylet for piercing a tissue without having sharp cutting edges (Maguire: see paragraph 0055) to reduce the piercing force required to pierce tissue (Maguire: see paragraph 0074).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Melchiorri in view of Cannon (US 20180228476 A1).

With respect to claim 4, all limitations of claim 1 apply in which Melchiorri further discloses the distal end of the inner cannula includes a […] sharp point and an equal number of cutting edges (see paragraph 0032-0034, cutting edge #404 of inner cannula #402 is sharpened to a razor point and has one edge for cutting tissue), […].
 	Melchiorri does not disclose the distal end of the inner cannula includes a plurality of sharp points and an equal number of cutting edges, the cutting edges being arcuately shaped and positioned between sharp points.
	 Cannon teaches the distal end of the inner cannula includes a plurality of sharp points and an equal number of cutting edges (see paragraph 0043-0046, the distal end of a cannula #204 includes inter-point regions and faces #213 and #215 which would be the cutting edges and sharp points #214 and #216 as seen in Fig. 3)(see paragraph 0033, a notch #120 is disposed at the distal end of the cannula #110), the cutting edges being arcuately shaped and positioned between sharp points (see Fig. 3, the cutting edges designated as #213 and #215 are convex and concave which makes them arcuately shaped and they are pointed between the sharp points #214 and #216).
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the inner cannula disclosed by Melchiorri with the teachings of Cannon because it would have resulted in the predictable result of creating a distal tip configuration with the benefit of reducing insertion force (Cannon: see paragraph 0038).

With respect to claim 5, all limitations of claim 4 apply in which Melchiorri further teaches the cutting edges are formed by beveling the distal edge of the inner cannula (see paragraph 0032, cutting edge #404 is optionally beveled and sharpened on the distal side of the inner cannula #402).

With respect to claim 9, all limitations of claim 1 apply in which Melchiorri does not disclose wherein the first and second edges are asymmetrical with respect to a longitudinal axis of the outer cannula.
	Cannon teaches first and second edges (see Fig. 1,Fig. 1C and see paragraph 0028, first edge #100a that leads to distal tip #112 and second edge #100b that leads to distal tip 116) are asymmetrical with respect to a longitudinal axis of the outer cannula (see paragraph 0028 and Fig. 1, the first and second edges are asymmetrical about the longitudinal axis of outer cannula #104 because there is another distal tip #114).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Melchiorri in view of Mark (US 20080200834 A1).

With respect to claim 20, all limitations of claim 19 apply in which Melchiorri does not disclose further comprising prior to step (a), inserting an introducer needle comprising a stylet slidably disposed within a hollow needle into the body until a distal tip of the stylet is adjacent the target site (see paragraph 0042) and removing the stylet proximally from a proximal opening in the hollow needle (see paragraph 0042, one stylet has pushes sample out from inner cannula #402 it can be removed); and further comprising between steps (b) and (c), inserting the inner cannula and outer cannula into the proximal opening of the hollow needle.
	Mark teaches inserting an introducer needle (see paragraph 0027, introducer sheath #20) comprising a stylet (see paragraph 0027, introducer stylet #60) slidably disposed within a hollow needle (see paragraph 0027, introducer stylet may be inserted through cannula device #12) until a distal tip of the stylet is adjacent the target site (see paragraph 0027, a passageway to the target tissue is created by the tissue inserting the stylet) and removing the stylet proximally from a proximal opening in the hollow needle (see paragraph 0027, the introducer stylet may be removed from the cannula device #12 by moving it in a proximal direction away from the target tissue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted an introducer needle taught by Mark before step (a) disclosed by Melchiorri because it would have resulted in the predictable result of creating a passageway to a target tissue (Mark: see paragraph 0027).
	Mark further teaches inserting a device into the proximal opening of the hollow needle (see paragraph 0027).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted a device as taught by Mark before steps (b) and (c) as disclosed by Melchiorri because it would have resulted in the predictable result of allowing a device assess to a target tissue (Mark: see paragraph 0027) in order to take a biopsy sample (Melchiorri: see paragraph 0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
McGhie (US 20130102925 A1) which teaches laser cutting (see paragraph 0034, outer cannula can be constructed by laser cutting). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791